PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/817,213
Filing Date: 18 Nov 2017
Appellant(s): International Business Machines Corporation



__________________
Scott D. Paul (Reg. No. 42,984)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed May 09th, 2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated December 27th, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Section VII:
The appellant argues Independent claims 21, 25-28, 32, 33, 35, 39, and 40 under pre-AIA  35 U.S.C. § 103(a) obviousness based upon U.S. Patent Publication No. 2012/0254776 A1 to Corella et al. (“Corella”) in view of U.S. Patent No. 8,695,020 B2 to Gonzalez et al. (“Gonzalez”).

First, to briefly summarize, the claimed inventive concept(s) were found to be directed to a variation of Model-View-Controller (MVC) architecture, which can also be viewed as a variation of Software as a Service (SaaS).  Here, Model (which represents data) is to be kept isolated at the local (client) domain, separate from the View and Controller functionalities that deal with manipulating and presenting the data, happening over the network, in the Web/cloud domain.  Hence, it is a system that can provide (software) services and the individual clients/tenants/users can supply their own data on the local end.  The claims here in this application focus on a client end browser forming a connection with a web server, and the browser needs to run a browser extension to operate a widget (or web application) at the client end.  
Additionally, the appellant includes past arguments from prior Office Actions throughout the prosecution of this application, and many of the interpretations have evolved and/or are no longer pertinent.  The examiner’s current interpretations stem from the latest Office Action and those specific arguments directed to the latest Fourth Office Action will be fully addressed. 

Section VII - Argument 1 from pages 8-15 (latest argument(s) against the latest (fourth) Final Office Action dated December 27th, 2021 start on page 12): 
The appellant argues that the term/phrase “application session” from the first limitation in independent claim 21 “establishing, between a Web server of a Web domain and a browser of the client, an application session for a Web application” would “…[imply] the use of a stateful communication protocol.”  The appellant argues that because of this phrase “application session”, references need to teach and/or suggest “session-less” or “session-oriented” protocol or “stateless” vs “stateful” protocol.  
The appellant introduced and continues to argue additional definitions from outside non patent literature like 1) a Wikipedia entry on “Session” in the field of computer science (https://en.wikipedia.org/wiki/Session_(computer_science)), 2) a Wiktionary entry on “session” (https://en.wiktionary.org/wiki/session), and 3) another entry on “Session” (https://www.computerhope.com/jargon/s/session.htm) and 4) an entry for defining stateless and stateful protocol (https://www.geeksforgeeks.org/difference-between-stateless-and-stateful-protocol).  
The appellant provided an example regarding sessionless or session-oriented protocol or otherwise known as stateless or stateful protocol (on pages 14-15) and argues at the end that the cited Corella section refers to a stateless or sessionless communication protocol, and the claimed language of “establishing…an application session…” would require or imply to one of ordinary skill in the art that stateful communication protocol is required. 

In response, the examiner respectfully disagrees and would argue instead that under broadest reasonable interpretations, the examiner or one of ordinary skill in the art does not need to read and interpret the phrase “application session” as to suggest or imply additional requirements about the communication protocol.  This term or phrase is not capitalized nor a known acronym, and does not end with the word “protocol” or the letter “P” (unlike other terms/phrases that would clearly imply/suggest a communication protocol, such as “HTTP” for example).  None of the supplied NPL definitions actually define the phrase “application session” and would instead define for example just the singular term “session” in the context of computer science.  The present application’s filed Specifications was also reviewed and does not go into any supported details about any of the argued terms as it relates to “sessionless” or “session-oriented” or “stateful” or “stateless” communication protocols.  
Under broadest reasonable interpretations, the examiner instead focused on just the term “session” and would argue that looking at the entire limitation phrase, any (Web or web related) application (or “app” or “program”) can form a (an application) session with the Web server, and because a web browser from the client’s end system is an application or program itself.  And, if a client user opens a web browser and it loads to their homepage, that is already forming an (application or browser application) session with the Web server in the Web domain.  The current claimed language does not limit the scope of what protocol needs to be used.   
The first Wikipedia entry that defined the term “session” in the realm of computer science also further defines and states that a “session” would be “time-delimited two-way link” which means it can change over time as “a session is typically stateful” and therefore at other times can be “stateless” as well.  Under broadest reasonable interpretations, Corella’s established basic premise with a client web browser connecting and forming a “session” with a Web server would also have a “time-delimited two-way link” that can change over time depending on the user’s activities.  Therefore, under BRI, the claim language have been interpreted in light of the filed Specifications, given the plain, ordinary and customary meaning of the term “session”.

Section VII - Argument 2 from pages 16-22 (latest argument(s) against the latest (fourth) Final Office Action dated December 27th, 2021 start on page 20-21): 
The appellant argues that the third limitation feature “executing components of the Web application within the Web domain” from independent claim 21 was lacking from the applied prior art teachings because the examiner failed to establish which “components” of the “Web application” are actually executing “within” (and not “over”) the Web domain.  The appellant argues that the examiner’s interpretation that “’components of the web application’ can refer to any component” is unreasonably broad and ignored “of the web application.”  The appellant argues that the examiner’s interpretation to consider “OSGI components” is unwarranted.  And the appellant argues from the fourth Office Action, with Corella  in view of Gonzalez’s teachings, following the established interpretations of a widget’s necessary files, those files are loaded at the client’s end and therefore would not be executing within the Web domain.  

In response, the examiner respectfully disagrees and would argue that “components of the Web application” is still very broad and can refer to any “components” of a Web application itself.  The filed application Specifications was reviewed and the examiner had found and established with added Notes that the Specifications describes “components of the Web application” to be either referring to “components” that provided “View” and “Control” functionalities that need to be performed or executed within the Web domain or “components” that provided “model” functionalities that needed to be performed or executed within the local domain.  Furthermore, the examiner is not wrong to interpret the “components of the Web application” that executed within the Web domain, as described in the specifications, to be as referring to OSGI components, which consists of classes, jars, and/or configuration files that are necessary to properly run the Web application, because those “components” or files are need to handle the “view” and “control” functionalities.   All of this is further aligned with dependent claim language, such as dependent claim 22, that establishes “components of the Web application executing in the Web domain” provide the “view and controller functionalities”.  
By understanding that the “components of the Web application” that need to execute within the Web domain, in light of the filed Specifications, as the necessary configuration files that need to execute within the Web domain, in order to manipulate and present the (model) data properly back to the client, then with respect to the applied references’ teachings, Corella already teaches and establishes that there is a Web browser, with a browser extension, and a further search application (or widget), but Corella lacks details about the “components” which are really the classes/jars/configuration files, that need to run/execute in the web domain side. That’s what Gonzalez brings, by explaining that additional “components” like necessary configuration files are needed to handle the “view” and “control” functionalities within the Web domain side.  The examiner was not evaluating Gonzalez’s teachings as a singular § 102 reference.  By incorporating Gonzalez’s teachings back into Corella’s system, which has the browser and search application/widget already, when a client issues a search request in that search application/widget, the search application would have corresponding “components” or configuration/manifest files running on the web domain side to determine the view or presentation of that data or how that gets presented as data results and returns pages of results back to the client (e.g., see Corella like ¶ 67 or Figure 15 regarding how search results would look like within the web browser page).  
The examiner would further argue that under broadest reasonable interpretations, the interpretation is not strictly limited to OSGI components or classes/jars/configuration files, but rather any component (that is part of the search application/widget) that would be executing in the web domain side, and that’s handling the control and view of the model/data itself.  Therefore, the examiner taken into consideration what “components of the Web application” are broadly referring/alluding to, from both the filed Specifications and the dependent claim language. 

Section VII - Argument 3 from pages 22-25 (latest argument(s) against the latest (fourth) Final Office Action dated December 27th, 2021 start on page 24-25): 
The appellant argues that the last limitation feature: “the widget processing end-user data that is utilized by the web application with the local domain and isolated from the Web domain.”  
The appellant argues that the alleged data could be separate and localized does not establish that end-user data is isolated from the web domain.  The appellant argues that data from the user can be accessed/used by the server or data from the web/server can be accessed/used by the user.  Either way, data from one side is accessed by the other side, and so the end-user data is not isolated from the Web domain.

In response, the examiner respectfully disagrees and would argue that the data could be user supplied or it is data that is already downloaded (offline search results or cached data or music or other files, etc.), and all that can be utilized or acted upon in the local domain, separate from the web, especially if offline.  All of these possibilities are separate example embodiments, different from an active browsing session.  The current claim language do not specify or limit the origin of the data nor the nature of the isolation (time, security, location/placement, etc.).
Additionally, circling back to the appellant’s provided example on page 15, in the explanation of stateful/stateless sessions/protocols, it was explained that in an example where a client user has a session with a banking application, the user’s information in a form that needs filling out, is saved as part of the “state”.  However, if the appellant was alluding or implying that “establishing…an application session” requires a “stateful” communication protocol and all the user’s supplied data is getting entered into the form, then doesn’t that user supplied data get saved by the server, when the “state” is captured, and therefore it’s not isolated to just the local domain now too, since it involves the web domain side?  

Section VII - Argument 4 on page 25 directed to claims 22, 23, 29, 30, 36, and 37 under pre-AIA  35 U.S.C. § 103(a) obviousness based upon U.S. Patent Publication No. 2012/0254776 A1 to Corella in view of U.S. Patent No. 8,695,020 B2 to Gonzalez and further in view of U.S. Patent Publication No. 2003/0212987 A1 to Demuth et al. (“Demuth”).

 	The appellant argues these claims, following the same reasons as independent claims 21, 28, and 35.

	In response, the examiner responds with the same response and rationale following the above arguments 1-3.

Section VII - Argument 5 on page 26 directed to claims 24, 31, and 38 under pre-AIA  35 U.S.C. § 103(a) obviousness based upon U.S. Patent Publication No. 2012/0254776 A1 to Corella in view of U.S. Patent No. 8,695,020 B2 to Gonzalez and further in view of U.S. Patent Publication No. 2008/0127217 A1 to Wang, Anping (“Wang”).
 
	The appellant argues these claims, following the same reasons as independent claim 21, 28, and 35 again.

	In response, the examiner responds with the same response and rationale following the above arguments 1-3 again as well.




For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Xiang Yu/Examiner, Art Unit 2455                                                                                                                                                                                                        
Conferees:
/DAVID R LAZARO/Primary Examiner, Art Unit 2455    

     /EMMANUEL L MOISE/     Supervisory Patent Examiner, Art Unit 2455                                                                                                                                                                                                                                                                                                                                                                                                  
{ 3 }
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.